REINHARD, Judge.
This is an appeal from a denial of a motion for summary judgment, certified as a final order, pursuant to Rule 81.06. Appeal dismissed.
Plaintiff filed an amended four count petition. Subsequently, Counts I, II and IV were dismissed. Count III sought damages from defendant under the uninsured motorist provisions of an insurance policy issued by defendant. Defendant filed a motion for summary judgment on the ground that plaintiff was not entitled to coverage under the policy. The trial court denied the motion and certified it as a final, appealable order pursuant to Rule 81.06.
Regardless of whether litigants raise the question, the appellate court has a duty *745to ascertain ex mero motu, if an appealable judgment has been rendered. If not, dismissal is required. Lawrence v. Steadley Company, Inc., 566 S.W.2d 518 (Mo.App.1978).
A denial of a motion for summary judgment is interlocutory and, thus, is not a final, appealable order. Wilson v. Hungate, 434 S.W.2d 580, 583 (Mo.1968). Rule 81.06 allows a trial court to designate certain orders, not so otherwise considered, final for purposes of appeal. The denial of a motion for summary judgment is not one of those such orders and the court’s designation of its order as final and appealable did not make it so. See Kaufman v. Bormaster, 599 S.W.2d 35, 38 (Mo.App.1980).
Appeal dismissed.
CRANDALL, P.J., and CRIST, J., concur.